DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Divisional of Application No. 15/983477, now US 10486780 B2.
Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/07/2021 has been entered.
4.	Claims 1-3 are amended.
5.	Claims 1-14 are remaining in the application.
6.	The previous Abstract and Specification are accepted, except as indicated.
Specification
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The newly added claim limitation “so that the shank cannot move or rotate” is not found in the Specification as is newly recited in the claims.  Claim limitations should be consistent with feature limitations found in and described in the Specification.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure including in the Specification and Claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Allowable Subject Matter
If not for the New Matter Rejection presented in this Office Action, the following would apply:
10.	Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	Claims 8, 9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	Applicant’s arguments with respect to the claims have been fully considered but are essentially moot due to applicant’s amended claims and the resulting new and/or modified grounds of rejection presented in this Office Action.
Conclusion
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach 
14.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
4/08/2021